Citation Nr: 0021149	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-10 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 until May 
1986 and had regular periods of active duty for training 
(ACDUTRA) between January and September 1995.  He died on 
August [redacted], 1997.  The appellant is the widow of 
the veteran.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of December 1997 from the Phoenix, Arizona Regional 
Office (RO) which denied service connection for the cause of 
the veteran's death.

In its January 1998 notice of the December 1997 decision, the 
RO indicated that it had deferred a decision as to the claim 
of entitlement to accrued benefits.  In that regard, the 
Board notes that the veteran had perfected an appeal of 
entitlement to service connection prior to his death.  
Although the veteran's death operates to deprive the Board of 
jurisdiction over his appeal, 38 C.F.R. § 20.1302 (1999), the 
fact that an appeal was pending at the time of his death 
directly raises the question of entitlement to accrued 
benefits.  Since the appellant specifically addressed the 
accrued benefits question in her notice of disagreement, this 
issue will be remanded to the RO for further action.  
Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDING OF FACT

1.  The veteran died in August 1997 of meningoencephalitis 
due to disseminated coccidioidomycosis.

2.  It is reasonably likely that the veteran contracted 
coccidioidomycosis during a period of ACDUTRA in July or 
August 1995.  


CONCLUSION OF LAW

The veteran died as a result of disease incurred during a 
period of ACDUTRA.  38 U.S.C.A. §§ 101 (24) 106, 1110, 1131, 
1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.312, 20.1106 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran died in August 1997 from 
meningoencephalitis due to disseminated coccidioidomycosis.  
The appellant asserts that the veteran's death was 
attributable to his ACDUTRA because he served continuously 
with only a break for weekends, and likely contracted the 
disease during a period of service.  It is thus averred that 
service connection for the cause of the veteran's death is 
warranted and should be granted by the Board.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. § 1112 (West Supp. 1999); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (1999).  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training (ACDUTRA) or injury incurred while 
performing inactive duty training (INACDUTRA).  38 U.S.C.A. 
§§ 101 (24) 106, 1110, 1131 (West 1991).

The death of a veteran is considered as having been due to 
service when the evidence establishes that a service-
connected disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a) (1999).  A disability 
is considered the "principal" cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  Id. § 3.312(b).  A 
"contributory" cause of death must have "contributed 
substantially or materially" to death, must have "combined 
to cause death," or must have "aided or lent assistance to 
the production of death."  Id. § 3.312(c).  Where a cause of 
death claim is premised on 38 U.S.C.A. § 1310 (West 1991), 
issues pertaining to whether a particular disease or injury 
was the principal or contributory cause of death are decided 
without regard to any disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106 (1999).

In this case, the veteran's active duty medical records 
reflect no complaints, symptoms or findings referable to 
coccidioidomycosis.  It is shown, however, that he served in 
the reserves after discharge from active duty, and served on 
nearly a weekly basis from January to September 1995.  These 
periods of ACDUTRA included all weekdays from June 12 to 
September 1, 1995, except for July 3 and July 4, 1995.  He 
was afforded a periodic physical examination on July 25, 
1995, and was determined to be medically qualified for world-
wide duty.  The veteran wrote that he was in excellent health 
and was not taking any medication.  The record reflects, 
however, that upon reporting for duty on August 28, 1995, he 
sought treatment in sick bay for complaints which included 
coughing, chills, nausea, and generalized body aches of a 
week's duration.  Subsequent diagnostic testing resulted in a 
diagnosis of coccidioidomycosis for which medication was 
prescribed.  Outpatient follow-up in September 1995 indicated 
that his symptoms were resolving.  A determination was made 
to the effect that the veteran had contracted 
coccidioidomycosis in the line of duty, and he was certified 
for incapacitation pay as of August 28, 1995.

A medical report dated in September 1996 shows that the 
veteran felt his symptoms were exacerbating in October 1995.  
It was reported that he underwent a lumbar puncture at a VA 
Medical Center subsequent to which a diagnosis of 
coccidioidomycosis meningitis was made.  He was begun on oral 
Fluconazole and was hospitalized for two days, and seen in 
consultation by an infectious disease specialist.  Clinical 
records indicate that he continued to be followed and treated 
for persistent symptoms of the disease and general debility.  

A Medical Board Report dated in September 1996 noted that the 
veteran would be referred to a Physical Evaluation Board with 
the diagnosis of coccidioidomycosis meningitis, being treated 
with Fluconazole (probably lifelong), which was determined to 
have incurred while entitled to basic pay.  Similar findings 
were made on the Physical Evaluation Board disposition 
summary dated in October 1996.  It was recommended at that 
time that the veteran be placed on the temporary disability 
retired list and this was effected in November 1996. 

A supplemental death certificate shows that the veteran died 
on August [redacted], 1997, from meningoencephalitis due to 
disseminated coccidioidomycosis.  

A memorandum was received from [redacted], TSgt, USAF, 
verifying the veteran's employment and stating that he had 
been assigned to the 355 Transportation Squadron, Vehicle 
Operations Flight for an uninterrupted period from January 
1995 to September 1995 due to a staff shortage.  It was 
reported that during this time, his duties included 
retrieving vehicles from several desert locations, forklift 
operation and tractor-trailer loading and unloading.  It was 
explained that, during vehicle retrieval, the operators were 
required to crawl under vehicles in order to attach the 
towing devices and that during this part of the operation, 
they were in direct contact with the ground.  It was added 
that the veteran was one of the most qualified tractor-
trailer operators and was used for a significant number of 
assignments which included transporting abandoned vehicles, 
earth movers, lumber, and general cargo, and that during this 
time frame, the veteran spent the majority of this time 
outdoors while performing his duties. 

The appellant presented testimony in February 2000 before the 
undersigned sitting at Phoenix, Arizona.  She testified that 
the veteran was serving in a military capacity when he 
contracted coccidioidomycosis, and that he had weekly tours 
of duty during the time he contracted the disease.  She 
asserted that, for this reason, service connection for the 
cause of the veteran's death should be granted and that she 
should be awarded dependency and indemnity compensation 
(DIC).

Coccidioidomycosis is a pulmonary and disseminated infection 
of respiratory origin caused by the soil-resident fungus 
Coccidioides immitis.  MEDICAL MICROBIOLOGY AND INFECTIOUS 
DISEASES, 1003-1004 (Abraham I. Braude, M.D., Ph.D., ed., 
W.B. Saunders Company, 1981).  The infection is endemic in 
arid regions of the Americas and almost invariably follows 
inhalation of arthrospores from soil.  Id.  The incubation 
period is one to four weeks, and the endemic areas in the 
United States are California, Arizona, New Mexico, Nevada, 
Utah, and southwestern Texas.  INFECTIOUS DISEASES, 460 (3rd 
ed., 1983).  Five to 21 days after exposure, symptoms 
develop; these may include fever, weight loss, fatigue, a dry 
cough, or pleuritis.  2 CECIL TEXTBOOK OF MEDICINE 1819 (20th 
ed. 1996).  The course of the primary infection may be 
protracted, with several weeks to months of debility in 
varying degrees.  When the primary pulmonary infection fails 
to heal, either chronic pulmonary lesions or dissemination 
supervenes.  INFECTIOUS DISEASES AND MEDICAL MICROBIOLOGY, 
868 (Abraham I. Braude, M.D., Ph.D., ed., W.B. Saunders 
Company, (2nd ed. 1986).  Without therapy, dissemination may 

progress rapidly to death or wax and wane for years.  
HARRISON'S PRINCIPLES OF INTERNAL MEDICINE, 857 (13th ed. 
1994).  

Documentation of record in this instance clearly shows that 
the veteran was activated for ACDUTRA on a weekly and 
continuing basis between January and September 1995 with 
limited breaks.  His duties during that time included 
retrieving vehicles from several desert locations where he 
was noted to be in direct contact with the soil.  When the 
veteran reported for ACDUTRA on August 28, 1995, it was shown 
that he was manifesting acute symptoms of coccidioidomycosis.  
He had had the symptoms for a week.  As noted above, the 
incubation phase of the disease is from five days to about 
three weeks.  Therefore, while it is inconceivable that the 
veteran would have contracted the condition on the date he 
reported to sick bay on August 28, 1995, he had spent most of 
the previous month on ACDUTRA.  This, coupled with the fact 
that his regular duties included going into the desert, 
having close contact with the soil, loading and unloading 
cargo, and transporting abandoned vehicles, earth movers, 
lumber, and general cargo, leads to a finding that it is more 
likely than not that the veteran contracted 
coccidioidomycosis at some time during the preceding four 
weeks while engaged in military duties.  It is clearly 
demonstrated that he never recovered from the disease and 
that it eventually became disseminated and led to his death 
from meningoencephalitis.  Therefore, after careful review of 
the evidence of record, the Board finds that the evidence 
supports an allowance of the claim.  With the benefit of the 
doubt resolved in favor of the appellant, service connection 
is granted for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
granted.



REMAND

As noted in the Introduction above, the appellant has 
expressed her disagreement with the RO's failure to award 
accrued benefits under 38 U.S.C.A. § 5121 (West 1991 & Supp. 
1999).  Although the RO deferred consideration of the accrued 
benefits question, the appellant's disagreement with such an 
action confers jurisdiction on the Board.  Manlincon, supra.  
Nevertheless, because the RO has not considered this issue, 
and because a statement of the case has not yet been issued, 
this question is not ready for appellate consideration.  
38 C.F.R. § 20.200 (1999).  Therefore, the issue must be 
remanded for further action by the RO.  Manlincon, supra.  

The RO should take adjudicatory action on 
the claim for accrued benefits.  If the 
action remains adverse to the appellant, 
a statement of the case should be issued.  
The accrued benefits question should be 
returned to the Board only if a statement 
of the case is issued and the appellant 
timely perfects an appeal.  38 C.F.R. 
§ 20.200.

No action is required of the appellant at this time.  The 
purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



